UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6306



CHARLES R. THOMAS,

                                            Plaintiff - Appellant,

          versus


EARL BESHEARS, Warden; EASTERN CORRECTIONAL
INSTITUTION; CORRECTIONAL MEDICAL SERVICES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-324-WMN)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles R. Thomas, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Gloria Wilson Shelton, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland; Philip Melton Andrews,
Severn Eyre Savage Miller, KRAMON & GRAHAM, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Thomas filed an untimely notice of appeal and an un-

timely motion to extend time to file a notice of appeal.   We dis-

miss the appeal for lack of jurisdiction.     The time periods for

filing notices of appeal are governed by Fed. R. App. P. 4. These

periods are “mandatory and jurisdictional.”   Browder v. Director,

Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).    Parties to civil

actions have thirty days within which to file in the district court

notices of appeal from judgments or final orders. Fed. R. App. P.

4(a)(1).   The only exceptions to the appeal period are when the

district court extends the time to appeal upon a party’s timely

Fed. R. App. P. 4(a)(5) motion to extend or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on August 26, 1998;

Thomas’s notice of appeal and motion to extend time to file a

notice of appeal were filed on February 25, 1999. Thomas’s failure

to file a timely notice of appeal* or a timely motion to extend the

time to file a notice of appeal, or to obtain a reopening of the

appeal period leaves this court without jurisdiction to consider

the merits of his appeal.   We therefore dismiss the appeal.    We


     *
       For the purposes of this appeal we assume that the date
Appellant wrote on the notice of appeal is the earliest date it
would have been submitted to prison authorities. See Houston v.
Lack, 487 U.S. 266 (1988).


                                2
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3